Case 19-11581       Doc 11   Filed 05/09/19 Entered 05/09/19 18:21:58          Desc Main
                               Document     Page 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE:                                        )   BANKRUPTCY CASE
                                               )
 MONA ZEPHIR,                                  )   NO.: 19-11581
                                               )
          Debtor,                              )   CHAPTER 7
                                               )
                                               )   JUDGE: LASHONDA A. HUNT
                                               )


                                NOTICE OF MOTION

 TO: SEE ATTACHED ADDRESSES

         PLEASE TAKE NOTICE THAT ON May 22, 2019 at 10:00 am, or as soon
 thereafter as counsel may be heard, I shall appear before the Honorable LaShonda A.
 Hunt, U.S. Bankruptcy Judge, 219 South Dearborn, Room 719, Chicago, Illinois 60604,
 and shall then and there present the attached Motion and at which time you may appear if
 you so desire.

                                   CERTIFICATION

        I, the undersigned Attorney, Certify that I served a copy of this Notice to the
 Addresses attached by electronic notice through ECF or by depositing the same at the
 U.S. Mail at 1 North Dearborn, Chicago, Illinois 60602 at 5:00 P.M. on May 9, 2019,
 with proper postage prepaid.

                                                   McCalla Raymer Leibert
                                                   Pierce, LLC

                                                   /s/Kinnera Bhoopal
                                                   Kinnera Bhoopal
                                                   ARDC# 6295897

                                                   1 N. Dearborn Suite 1200
                                                   Chicago, IL 60602
                                                   (312) 346-9088



  This is an attempt to collect a debt and any information obtained will be used for
                                     that purpose.
Case 19-11581      Doc 11     Filed 05/09/19 Entered 05/09/19 18:21:58     Desc Main
                                Document     Page 2 of 5


                            NOTICE OF MOTION ADDRESSES

 To Trustee:                                        by Electronic Notice through ECF
 Richard J Mason
 McGuire Woods LLP
 77 West Wacker Drive
 Suite 4100
 Chicago, IL 60601

 To Debtor:                                         Served via U.S. Mail
 Mona Zephir
 20717 Sparta Ct
 Olympia Fields, IL 60461

 To Attorney:                                       by Electronic Notice through ECF
 Thomas March
 The Semrad Law Firm, LLC
 20 S. Clark 28
 Chicago, IL 60603

 McCalla Raymer Leibert Pierce, LLC
 Attorney For: Creditor
 1 N. Dearborn Suite 1200
 Chicago, IL 60602
 (312) 346-9088
  Case 19-11581       Doc 11     Filed 05/09/19 Entered 05/09/19 18:21:58          Desc Main
                                   Document     Page 3 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                         )   BANKRUPTCY CASE
                                               )
MONA ZEPHIR,                                   )   NO.: 19-11581
                                               )
         Debtor,                               )   CHAPTER 7
                                               )
                                               )   JUDGE: LASHONDA A. HUNT
                                               )


                   MOTION TO MODIFY THE AUTOMATIC STAY

         NOW COMES Specialized Loan Servicing LLC by and through its attorneys, McCalla

Raymer Leibert Pierce, LLC, and requests that the Automatic Stay heretofore entered on the

property located at 20717 Sparta Court, Olympia Fields, Illinois 60461 be Modified stating as

follows:

   1.       On April 22, 2019, the above captioned Chapter 7 was filed.

   2.       Specialized Loan Servicing LLC services the first mortgage lien on the property

            located at 20717 Sparta Court, Olympia Fields, Illinois 60461.

   3.       The debt is based on a May 25, 2007, Mortgage and Note in the original sum of

            $384,000.00.

   4.       As of May 07, 2019, the total debt owed to Specialized Loan Servicing LLC on the

            above captioned account is estimated at $507,957.68. Additional interest advances

            and charges may have accrued under the security instrument through the presentment

            of this motion. The Debtor's schedules list the fair market value of said property at

            $249,909.00.
Case 19-11581      Doc 11    Filed 05/09/19 Entered 05/09/19 18:21:58          Desc Main
                               Document     Page 4 of 5


 5.    The account is currently due and owing to Specialized Loan Servicing LLC for the

       September 2018 current mortgage payment and those thereafter.

 6.    The Debtor has no equity in the property located at 20717 Sparta Court, Olympia

       Fields, Illinois 60461 for the benefit of unsecured creditors.

 7.    Specialized Loan Servicing LLC continues to be injured each day it remains bound

       by the Automatic Stay.

 8.    Specialized Loan Servicing LLC is not adequately protected.

 9.    The property located at 20717 Sparta Court, Olympia Fields, Illinois 60461 is not

       necessary for the Debtor's reorganization.

 10.   The Debtor has scheduled an intention to surrender the property.

 11.   Specialized Loan Servicing, LLC services the loan on the Property referenced in this

       Motion. In the event the automatic stay in this case is modified, this case dismisses,

       and/or the Debtor obtains a discharge and a foreclosure action is commenced on the

       mortgaged property, the foreclosure will be conducted in the name of Movant or

       Movant’s successor or assignee. Movant, directly or through an agent, has possession

       of the Note. The Note is either made payable to Movant or has been duly endorsed.

       Movant is the original mortgagee or beneficiary or the assignee of the Mortgage/Deed

       of Trust.

 12.   No cause exists to delay the enforcement and implementation of relief and

       Bankruptcy Rule 4001(a)(3) should be waived.
  Case 19-11581      Doc 11     Filed 05/09/19 Entered 05/09/19 18:21:58          Desc Main
                                  Document     Page 5 of 5


       WHEREFORE, YOUR MOVANT PRAYS that the Automatic Stay be modified and that

Bankruptcy Rule 4001(a)(3) should be waived as not applicable, and for such other relief as this

Court deems just.


                                                   Specialized Loan Servicing LLC



                                                   McCalla Raymer Leibert Pierce, LLC

                                         By:       /s/Kinnera Bhoopal
                                                   Kinnera Bhoopal
                                                   Illinois Bar No. 6295897
                                                   Attorney for Creditor
                                                   1 N. Dearborn Suite 1200
                                                   Chicago, IL 60602
                                                   Phone: (312) 346-9088
                                                   Fax: (312) 551-4400
                                                   Email: ILpleadings@mrpllc.com
